Dissenting Opinion.
BIGGS, J.-
This case was not tried and presented (as stated in the majority opinion) upon the hypothesis that the plaintiff participated in the alleged fraudulent design of Wendell Schorle to hinder, delay or defraud his creditors. The theory of the appellants (as evidenced.by their instructions) was that the plaintiff was a volunteer purchaser, and if he had knowledge merely of Schorle’s alleged fraudulent design, the *659sale to him was invalid. This is shown by their instruction number five, which the circuit court modified by adding that portion in italics, to-wit:
“The court instructs you that, if you believe and find from the evidence, at the time of the alleged sale from Wendell Schorle to Kurtz, Wendell Schorle was insolvent and had .formed the design and purpose of transferring and disposing of his property, or any part thereof, for the purpose of hindering, délaying or defrauding his creditors, and that the said sale to plaintiff, Kurtz, was a part of and in furtherance of said fraudulent purpose and design, if any; and if you further b.elieve and find from the evidence that before said sale was consummated, and before the nine promissory notes, made by Kurtz to Wendell Schorle, had been delivered to Leopold Schorle, Kurtz became aware of the fraudulent purpose, if any, of the said Wendell Schorle, then the court instructs you that it was the duty of plaintiff Kurtz to rescind such sale and demand the return of his notes, and your finding must be for the defendants, provided however, that you further find that Leopold Schorle participated in the design of Wendell Schorle to defraud his creditors, and that plaintiff Tcnew that Leopold Schorle was so participating in such design of Wendell Schorle before plaintiff signed and delivered the notes and mortgages read in evidence
The evidence adduced by plaintiff tended to show that the purpose of the sale to plaintiff was to secure or pay the debt due Leopold Schorle from Wendell Schorle. To accomplish this the goods were sold to plaintiff, for which he gave his notes, which Wendell immediately assigned and delivered to Leopold. This was an indirect way of preferring Leopold’s debt, but it was certain and it was effectual, unless Wendell made the preference with the fraudulent intent of hindering or delaying his creditors and the plaintiff participated therein, *660or Leopold was a party to the fraud, and of whicli plaintiff had knowledge before executing and delivering the notes. In other words, if the sale was a fair one, as above indicated, the plaintiff must be treated as a creditor purchaser. The circuit court so regarded him under the evidence, and it was authorized to do so under the decisions of this court and the Kansas City Court of Appeals in Tennent Shoe Co. v. Rudy, 53 Mo. App. 196; and Sammons v. O’Neill, 60 Mo. App. 530.
In my opinion the decision of my associates is contrary to the decisions in the cases above cited, and I, therefore, ask that the ease be certified to the Supreme Court.